Citation Nr: 1451768	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-07 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating for diabetes mellitus with diabetic retinopathy and erectile dysfunction in excess of 20 percent prior to March 5, 2010, and in excess of 40 percent from March 5, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board previously remanded this matter in August 2011.

The Veteran testified before the undersigned Veterans Law Judge at a March 2011 Travel Board hearing.  A copy of the transcript is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the prior Remand, the Veteran was afforded a VA examination in April 2012.  The examiner, based on review of the Veteran's treatment records and recent visits as well as examination of the Veteran, observed that the Veteran's diabetes was "out of control" and the Veteran was "not managing it well."  The severity of his diabetes was noted to be severe.  

The record reflects that the Veteran has received regular treatment at the VA Medical Center (VAMC) in Grand Island, Nebraska.  However, treatment records dated after May 2012 are not currently associated with the claims folder.  On remand, the AOJ should ensure that all pertinent treatment records are obtained.  

The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, given the severity of the Veteran's diabetes observed during the April 2012 examination, the lack of treatment records since that date, and the Veteran's representative assertion in a September 2014 written brief that the exam was "stale," the Board finds that a new examination is necessary to get an accurate current evaluation of the Veteran's diabetes mellitus, and resulting complications of diabetic retinopathy and erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

1. Send notice to the Veteran requesting that he identify any additional private or VA treatment records.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.  

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.  In any event, the AOJ should obtain updated treatment records from the VA Nebraska-Western Iowa Health Care System (to include the Grand Island VAMC) from May 2012 to the present. 

2.  Schedule the Veteran for an examination to determine the current severity of the his diabetes mellitus with diabetic retinopathy and erectile dysfunction. The claims folder and a copy of this Remand must be made available to the examiner(s) who should indicate on the examination report that the folder was reviewed in conjunction with the examination. 

The examiner(s) should specifically address whether: 

a) the Veteran's diabetes mellitus requires insulin, restricted diet, and the regulation of occupational and recreational activities; 

b) the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions. If so, the examiner should note the number of hospitalizations per year or number of visits to a diabetic care provider required as a result of such episodes; and/or 

c) the Veteran's diabetes mellitus requires more than one daily injection of insulin or involves the progressive loss of weight and strength. 

The examiner should also evaluate and discuss the severity of all complications of diabetes mellitus that the Veteran experiences, to include, but not limited to, diabetic retinopathy, and erectile dysfunction. 

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



